UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 04-6989



MALCOLM MAXWELL RYIDU-X, a/k/a Richard Edward
Janey,

                                              Plaintiff - Appellant,

          versus



MARYLAND CORRECTIONAL ADJUSTMENT CENTER;
THOMAS R. CORCORAN, Former Warden; SEWALL
SMITH, Warden; AHAMEFULE GRANT EMEZUE,
Corporal,

                                             Defendants - Appellees,

          and

MESSINGLY, Corporalm 3 to 11 shift,

                                                           Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-03-595-WDQ)


Submitted:   October 14, 2004             Decided:   October 21, 2004


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Malcolm Maxwell Ryidu-X, Appellant Pro Se. Stephanie Judith Lane
Weber, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Malcolm Maxwell Ryidu-X appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See Ryidu-X v. Maryland Corr. Adjustment Ctr., No. CA-03-

595-WDQ (D. Md. May 19, 2004).           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                    AFFIRMED




                                   - 3 -